                                     Case 6:20-bk-00190-KJ                      Doc 2-1         Filed 01/13/20        Page 1 of 9




                                                                        ORLANDO DIVISION



                                                                                                             Case No.: 6: 20 -bk-   -
                 GUILLERMO E. TROCONIS
                 ARLETTE A. GARCIA DE TROCONIS

                                                                CHAPTER 13 PLAN




                                                                                                                                        ✔

                                                                                                                         ✔
                                                                                                                                        ✔
           
                     
        
           
               
        

             
   !        
     

     
"#$%#&'($)*++"#$#&'($)*,$-"./()0(1.*)((*2((32456#$/*0#""7(8$95
/#&*213'%())3$:"$8;-3$<(1*3$/#)( (7)31*0#""'#("#$#&'($)*)3)0(1.*)((
231)0(%(13/32'3$)0*2)0(1.*)((/3(*$3)1()#$)0(2.""456#$&%31)3$$3)
                   60
1()#$(/=""7(/*7.1*(/)3#""3=(/-"#'*1(-(<$8%#&'($)*.$/(1)0("#$#$/'#&
-#.*(#$$-1(#*(//*)17.)3$)3)0(.$*(-.1(/-"#**32-1(/)31*

                (A) $ 1,615.00            from Period 1 February 12, 2020                             through Period 60 January 12, 2025




                          
                     Case 6:20-bk-00190-KJ                                      Doc 2-1          Filed 01/13/20              Page 2 of 9
C.         PROPOSED DISTRIBUTIONS.

                      1.          ADMINISTRATIVE ATTORNEY‫ތ‬S FEES.

Base Fee                             $4,500.00                  Total Paid Prepetition                    $2,000.00               Balance Due        $2,500.00

MMM Fee                              $2,500.00                  Total Paid Prepetition                       $0.00                Balance Due        $2,500.00

Estimated Monitoring Fee at                                                    $50.00                per Month.



                 Attorney‫ތ‬s Fees Payable Through Plan at                                              See below             Monthly (subject to adjustment).
                           $112.52         For Periods          1-6             $62.52           For Periods         7-59        $11.32     For Periods    60




■    NONE              2. DOMESTIC SUPPORT OBLIGATIONS (as defined in 11 U.S.C. §101(14A)).


     NONE             3.         PRIORITY CLAIMS (as defined in 11 U.S.C. § 507).

                      Last 4 Digits of Acct. No.            Creditor                                                                  Total Claim Amount

                      6956                                  Internal Revenue Service                                                  $See attached spreadsheet
                                                                                                                                                                  .




                4.     TRUSTEE FEES. From each Plan Payment received from Debtor, the Trustee shall receive a
fee, the percentage of which is fixed periodically by the United States Trustee.



               5.      SECURED CLAIMS. Pre-confirmation payments allocated to secured creditors under the Plan,
other than amounts allocated to cure arrearages, shall be deemed adequate protection payments. The Trustee shall
disburse adequate protection payments to secured creditors prior to confirmation, as soon as practicable, if the Plan
provides for payment to the secured creditor, the secured creditor has filed a proof of claim, or Debtor or Trustee has
filed a proof of claim for the secured creditor under 11 U.S.C. § 501(c), and no objection to the claim is pending. If
Debtor’s Plan Payments are timely paid, payments to secured creditors under the Plan shall be deemed contractually
paid on time.




1 All references to “Debtor” include and refer to both of the debtors in a case filed jointly by two individuals.
                                                                                                                                            Page 2 of 6
                 Case 6:20-bk-00190-KJ Doc 2-1 Filed 01/13/20 Page 3 of 9
■   NONE   (a)     Claims Secured by Debtor’s Principal Residence that Debtor Intends to Retain -
           Mortgage, HOA and Condominium Association Payments, and Arrears, if any, Paid Through
           the Plan Under 11 U.S.C. § 1322(b)(5). Debtor will cure prepetition arrearages and maintain
           regular monthly postpetition payments on the following claims secured by Debtor’s principal
           residence. Postpetition mortgage payments must be included in the Plan Payments. Mortgage
           payments are due on the first payment due date after the case is filed and continue monthly
           thereafter. The amount of postpetition mortgage payments may be adjusted as provided for under
           the loan documents. The Plan may provide for the cure of arrearages to homeowner’s and
           condominium associations and may, but need not, include the payment of postpetition assessments
           in the Plan Payments. Under 11 U.S.C. § 1328(a)(1), Debtor will not receive a discharge of
           personal liability on these claims.
■   NONE
           (b)     Claims Secured by Other Real Property that Debtor Intends to Retain - Mortgage,
           HOA and Condominium Association Payments, and Arrears, if any, Paid Through the Plan
           Under 11 U.S.C. § 1322(b)(5). Debtor will cure prepetition arrearages and maintain regular
           monthly postpetition payments on the following claims secured by real property. Postpetition
           mortgage payments must be included in the Plan. Payments are due on the first payment due date
           after the case is filed and continue monthly thereafter. The amount of postpetition mortgage
           payments may be adjusted as provided for under the loan documents. The Plan may provide for the
           cure of arrearages to homeowner’s and condominium associations and may, but need not, include
           the payment of postpetition assessments in the Plan Payments. Under 11 U.S.C. § 1328(a)(1),
           Debtor will not receive a discharge of personal liability on these claims.

    NONE   (c)     Claims Secured by Real Property - Debtor Intends to Seek Mortgage Modification.
           Pending the resolution of a mortgage modification request, the Plan Payments shall include the
           following adequate protection payments to the Trustee: (1) for homestead property, the lesser of
           31% of gross monthly income of Debtor and non-filing spouse, if any (after deducting homeowner’s
           association fees), or the normal monthly contractual mortgage payment; or (2) for non-homestead,
           income-producing property, 75% of the gross rental income generated from the property. If Debtor
           obtains a modification of the mortgage, the modified payments shall be included in the Plan
           Payments. Debtor will not receive a discharge of personal liability on these claims.
                   Last Four                                                                      Adequate
                   Digits of    Creditor                      Collateral Address                  Protection
                   Acct. No.                                                                      Payment
              1.   1204         SN Services Corporation       14854 Hawksmoor Run Circle, Orlando $1340.98




■   NONE   (d)     Claims Secured by Real Property or Personal Property to Which 11 U.S.C. § 506
           Valuation APPLIES (Strip Down). Under 11 U.S.C. § 1322 (b)(2), this provision does not apply
           to a claim secured solely by Debtor’s principal residence. A separate motion to determine
           secured status or to value the collateral must be filed. Payment on the secured portion of the
           claim, estimated below, is included in the Plan Payments. Unless otherwise stated in Section E, the
           Plan Payments do not include payments for escrowed property taxes or insurance.
■   NONE   (e)    Liens to be Avoided Under 11 U.S.C. § 522 or Stripped Off Under 11 U.S.C. § 506.
           Debtor must file a separate motion under 11 U.S.C. § 522 to avoid a judicial lien or a
           nonpossessory, nonpurchase money security interest because it impairs an exemption or under 11
           U.S.C. § 506 to determine secured status and to strip a lien.




                                                                                              Page 3 of 6
                  Case 6:20-bk-00190-KJ Doc 2-1 Filed 01/13/20 Page 4 of 9
■   NONE   (f)     Payments on Claims Secured by Real Property and/or Personal Property to Which 11
           U.S.C. § 506 Valuation DOES NOT APPLY Under the Final Paragraph in 11 U.S.C.
           § 1325(a). The claims listed below were either: (1) incurred within 910 days before the petition date
           and secured by a purchase money security interest in a motor vehicle acquired for Debtor’s personal
           use; or (2) incurred within one year of the petition date and secured by a purchase money security
           interest in any other thing of value. These claims will be paid in full under the Plan with interest at
           the rate stated below.
■   NONE    (g)    Claims Secured by Real or Personal Property to be Paid with Interest Through the
            Plan under 11 U.S.C. § 1322(b)(2). The following secured claims will be paid in full under the
            Plan with interest at the rate stated below.
■   NONE   (h)     Claims Secured by Personal Property - Maintaining Regular Payments and Curing
           Arrearages, if any, Under 11 U.S.C. § 1325(b)(5). Under 11 U.S.C. § 1328(a)(1), unless the
           principal amount of the claim is paid in full through the Plan, Debtor will not receive a discharge of
           personal liability on these claims.
    NONE   (i)     Secured Claims Paid Directly by Debtor. The following secured claims are being made via
           automatic debit/draft from Debtor’s depository account and will continue to be paid directly to the
           creditor or lessor by Debtor outside the Plan via automatic debit/draft. The automatic stay under 11
           U.S.C. §§ 362(a) and 1301(a) is terminated in rem as to Debtor and in rem and in personam as to
           any codebtor as to these creditors and lessors upon the filing of this Plan. Nothing herein is intended
           to terminate or abrogate Debtor’s state law contract rights. Because these secured claims are not
           provided for under the Plan, under 11 U.S.C. § 1328(a), Debtor will not receive a discharge of
           personal liability on these claims.
                    Last Four    Creditor                            Property/Collateral
                    Digits of
                    Acct. No.
               1.   1000         Santander                           2014 Ford Fusion




■   NONE   (j)     Surrender of Collateral/Property that Secures a Claim. Debtor will surrender the following
           collateral/property. The automatic stay under 11 U.S.C. §§ 362(a) and 1301(a) is terminated in rem
           as to Debtor and in rem and in personam as to any codebtor as to these creditors upon the filing of
           this Plan.
■   NONE   (k)     Secured Claims that Debtor Does Not Intend to Pay. Debtor does not intend to make
           payments to the following secured creditors. The automatic stay under 11 U.S.C. §§ 362(a) and
           1301(a) is terminated in rem as to Debtor and in rem and in personam as to any codebtor with
           respect to these creditors upon the filing of this Plan. Debtor’s state law contract rights and defenses
           are neither terminated nor abrogated. Because these secured claims are not provided for under the
           Plan, under § 1328(a), Debtor will not receive a discharge of personal liability on these claims.




                                                                                               Page 4 of 6
                 6.      Case 6:20-bk-00190-KJ CONTRACTS.
                         LEASES/EXECUTORY             Doc 2-1 Filed   As 01/13/20      Page protection,
                                                                          and for adequate    5 of 9     the Trustee shall
disburse payments to creditors under leases or executory contracts prior to confirmation of the Plan, as soon as
practicable, if the Plan provides for payment to creditor/lessor, the creditor/lessor has filed a proof of claim or Debtor
or Trustee has filed a proof of claim for the secured creditor/lessor under 11 U.S.C. § 501(c), and no objection to the
claim is pending. If Plan Payments are timely paid, payments to creditors/lessors under the Plan shall be deemed
contractually paid on time.
■    NONE          (a)     Assumption of Leases/Executory Contracts for Real or Personal Property to be Paid
                   and Arrearages Cured Through the Plan Under 11 U.S.C. § 1325(b)(5). Debtor assumes the
                   following leases/executory contracts and proposes the prompt cure of any prepetition arrearage as
                   follows. Under 11 U.S.C. § 1328(a)(1), if the claim of the lessor/creditor is not paid in full through
                   the Plan, Debtor will not receive a discharge of personal liability on these claims.
■    NONE          (b)     Assumption of Leases/Executory Contracts for Real or Personal Property to be Paid
                   Directly by Debtor. Debtor assumes the following lease/executory contract claims that are paid via
                   automatic debit/draft from Debtor’s depository account and are to continue to be paid directly to the
                   creditor or lessor by Debtor outside the Plan via automatic debit/draft. The automatic stay under 11
                   U.S.C. §§ 362(a) and 1301(a) is terminated in rem as to Debtor and in rem and in personam as to
                   any codebtor as to these creditors and lessors upon the filing of this Plan. Nothing herein is intended
                   to terminate or abrogate Debtor’s state law contract rights. Because these leases/executory contracts
                   are not provided for under the Plan, under 11 U.S.C. § 1328(a), Debtor will not receive a discharge
                   of personal liability on these claims.
■    NONE          (c)     Rejection of Leases/Executory Contracts and Surrender of Real or Personal Leased
                   Property. Debtor rejects the following leases/executory contracts and will surrender the following
                   leased real or personal property. The automatic stay under 11 U.S.C. §§ 362(a) and 1301(a) is
                   terminated in rem as to Debtor and in rem and in personam as to any codebtor as to these creditors
                   and lessors upon the filing of this Plan.
               7.      GENERAL UNSECURED CREDITORS. General unsecured
               creditors with allowed claims shall receive a pro rata share of the balance
               of any funds remaining after payments to the above referenced creditors
               or shall otherwise be paid under a subsequent Order Confirming Plan.
               The estimated dividend to unsecured creditors shall be no less than         $0.00
D.     GENERAL PLAN PROVISIONS:
       1.       Secured creditors, whether or not provided for under the Plan, shall retain the liens securing such
       claims.

       2.     Payments made to any creditor shall be based upon the amount set forth in the creditor’s proof of
       claim or other amount as allowed by order of the Court.

       3.      If Debtor fails to check (a) or (b) below, or if Debtor checks both (a) and (b), property of the estate
       shall not vest in Debtor until the earlier of Debtor’s discharge or dismissal of this case, unless the Court
       orders otherwise. Property of the estate

              (a) shall not vest in Debtor until the earlier of Debtor’s discharge or dismissal of this case, unless the
           Court orders otherwise, or

       ■      (b) shall vest in Debtor upon confirmation of the Plan.




                                                                                                        Page 5 of 6
       4.               Caselisted
               The amounts    6:20-bk-00190-KJ        Doc are
                                   for claims in this Plan 2-1based
                                                                 Filed 01/13/20
                                                                    upon          Page
                                                                         Debtor’s best   6 of 9 and belief and/or the
                                                                                       estimate
       proofs of claim as filed and allowed. Unless otherwise ordered by the Court, the Trustee shall only pay
       creditors with filed and allowed proofs of claim. An allowed proof of claim will control, unless the Court
       orders otherwise.

       5.      Debtor may attach a summary or spreadsheet to provide an estimate of anticipated distributions. The
       actual distributions may vary. If the summary or spreadsheet conflicts with this Plan, the provisions of the
       Plan control prior to confirmation, after which time the Order Confirming Plan shall control.

       6.       Debtor shall timely file all tax returns and make all tax payments and deposits when due.
       (However, if Debtor is not required to file tax returns, Debtor shall provide the Trustee with a statement to
       that effect.) For each tax return that becomes due after the case is filed, Debtor shall provide a complete copy
       of the tax return, including business returns if Debtor owns a business, together with all related W-2s and
       Form 1099s, to the Trustee within 14 days of filing the return. Unless otherwise ordered, consented to by the
       Trustee, or ordered by the Court, Debtor shall turn over to the Trustee all tax refunds in addition to the Plan
       Payments. Debtor shall not instruct the Internal Revenue Service or other taxing agency to apply a refund to
       the following year’s tax liability. Debtor shall not spend any tax refund without first having obtained
       the Trustee’s consent or Court approval.


E.    NONSTANDARD PROVISIONS as Defined in Federal Rule of Bankruptcy Procedure 3015(c). Note:
Any nonstandard provisions of this Plan other than those set out in this Section are deemed void and are stricken.




                                                                                                    Page 6 of 6
Case 6:20-bk-00190-KJ   Doc 2-1   Filed 01/13/20   Page 7 of 9
                                  Case 6:20-bk-00190-KJ                          Doc 2-1        Filed 01/13/20                      Page 8 of 9

Troconis         DUE DATE                                                                                #1204
                                                 10.0%                                                    MMM                   #1998                   #1000
                 Unsecured        Debtor Pmt    Tee Fee            ATTY           MONITOR           SN Servicing           Wells Fargo               Santander                   IRS
            60            60
 1/0/1900    1      $0.00          $1,615.00    $161.50          $112.52                               1,340.98    1 at strip off        1 at Pd Direct          1   at   Debtors
1/31/1900    2      $0.00          $1,615.00    $161.50          $112.52                               1,340.98                          1 at by Co-borrower     1   at   are filing
 3/2/1900    3      $0.00          $1,615.00    $161.50          $112.52                               1,340.98                          1 at 2014 Ford Fusion   1   at   unfiled
 4/2/1900    4      $0.00          $1,615.00    $161.50          $112.52                               1,340.98                                                  1   at   returns
 5/2/1900    5      $0.00          $1,615.00    $161.50          $112.52                               1,340.98                                                  1   at
 6/2/1900    6      $0.00          $1,615.00    $161.50 6 at     $112.52 6 at                          1,340.98                                                  1   at   Should
 7/2/1900    7      $0.00          $1,615.00    $161.50           $62.52              50.00            1,340.98                                                  1   at   result in
 8/2/1900    8      $0.00          $1,615.00    $161.50           $62.52              50.00            1,340.98                                                  1   at   refunds
 9/2/1900    9      $0.00          $1,615.00    $161.50           $62.52              50.00            1,340.98                                                  1   at   offsetting
10/2/1900   10      $0.00          $1,615.00    $161.50           $62.52              50.00            1,340.98                                                  1   at   amount
11/2/1900   11      $0.00          $1,615.00    $161.50           $62.52              50.00            1,340.98                                                  1   at   owed
12/2/1900   12      $0.00          $1,615.00    $161.50           $62.52              50.00            1,340.98
 1/2/1901   13      $0.00          $1,615.00    $161.50           $62.52              50.00            1,340.98
 2/2/1901   14      $0.00          $1,615.00    $161.50           $62.52              50.00            1,340.98
 3/2/1901   15      $0.00          $1,615.00    $161.50           $62.52              50.00            1,340.98
 4/2/1901   16      $0.00          $1,615.00    $161.50           $62.52              50.00            1,340.98
 5/2/1901   17      $0.00          $1,615.00    $161.50           $62.52              50.00            1,340.98
 6/2/1901   18      $0.00          $1,615.00    $161.50           $62.52              50.00            1,340.98
 7/2/1901   19      $0.00          $1,615.00    $161.50           $62.52              50.00            1,340.98
 8/2/1901   20      $0.00          $1,615.00    $161.50           $62.52              50.00            1,340.98
 9/2/1901   21      $0.00          $1,615.00    $161.50           $62.52              50.00            1,340.98
10/2/1901   22      $0.00          $1,615.00    $161.50           $62.52              50.00            1,340.98
11/2/1901   23      $0.00          $1,615.00    $161.50           $62.52              50.00            1,340.98
12/2/1901   24      $0.00          $1,615.00    $161.50           $62.52              50.00            1,340.98
 1/2/1902   25      $0.00          $1,615.00    $161.50           $62.52              50.00            1,340.98
 2/2/1902   26      $0.00          $1,615.00    $161.50           $62.52              50.00            1,340.98
 3/2/1902   27      $0.00          $1,615.00    $161.50           $62.52              50.00            1,340.98
 4/2/1902   28      $0.00          $1,615.00    $161.50           $62.52              50.00            1,340.98
 5/2/1902   29      $0.00          $1,615.00    $161.50           $62.52              50.00            1,340.98
 6/2/1902   30      $0.00          $1,615.00    $161.50           $62.52              50.00            1,340.98
 7/2/1902   31      $0.00          $1,615.00    $161.50           $62.52              50.00            1,340.98
 8/2/1902   32      $0.00          $1,615.00    $161.50           $62.52              50.00            1,340.98
 9/2/1902   33      $0.00          $1,615.00    $161.50           $62.52              50.00            1,340.98
10/2/1902   34      $0.00          $1,615.00    $161.50           $62.52              50.00            1,340.98
11/2/1902   35      $0.00          $1,615.00    $161.50           $62.52              50.00            1,340.98
12/2/1902   36      $0.00          $1,615.00    $161.50           $62.52              50.00            1,340.98
 1/2/1903   37      $0.00          $1,615.00    $161.50           $62.52              50.00            1,340.98
 2/2/1903   38      $0.00          $1,615.00    $161.50           $62.52              50.00            1,340.98
 3/2/1903   39      $0.00          $1,615.00    $161.50           $62.52              50.00            1,340.98
 4/2/1903   40      $0.00          $1,615.00    $161.50           $62.52              50.00            1,340.98
 5/2/1903   41      $0.00          $1,615.00    $161.50           $62.52              50.00            1,340.98
 6/2/1903   42      $0.00          $1,615.00    $161.50           $62.52              50.00            1,340.98
 7/2/1903   43      $0.00          $1,615.00    $161.50           $62.52              50.00            1,340.98
 8/2/1903   44      $0.00          $1,615.00    $161.50           $62.52              50.00            1,340.98
 9/2/1903   45      $0.00          $1,615.00    $161.50           $62.52              50.00            1,340.98
10/2/1903   46      $0.00          $1,615.00    $161.50           $62.52              50.00            1,340.98
11/2/1903   47      $0.00          $1,615.00    $161.50           $62.52              50.00            1,340.98
12/2/1903   48      $0.00          $1,615.00    $161.50           $62.52              50.00            1,340.98
 1/2/1904   49      $0.00          $1,615.00    $161.50           $62.52              50.00            1,340.98
 2/2/1904   50      $0.00          $1,615.00    $161.50           $62.52              50.00            1,340.98
 3/2/1904   51      $0.00          $1,615.00    $161.50           $62.52              50.00            1,340.98
 4/2/1904   52      $0.00          $1,615.00    $161.50           $62.52              50.00            1,340.98
 5/2/1904   53      $0.00          $1,615.00    $161.50           $62.52              50.00            1,340.98
 6/2/1904   54      $0.00          $1,615.00    $161.50           $62.52              50.00            1,340.98
 7/2/1904   55      $0.00          $1,615.00    $161.50           $62.52              50.00            1,340.98
 8/2/1904   56      $0.00          $1,615.00    $161.50           $62.52              50.00            1,340.98
 9/2/1904   57      $0.00          $1,615.00    $161.50           $62.52              50.00            1,340.98
10/2/1904   58      $0.00          $1,615.00    $161.50           $62.52              50.00            1,340.98
11/2/1904   59      $0.00          $1,615.00    $161.50 53 at     $62.52              50.00            1,340.98
12/2/1904   60     $51.20 60 at    $1,615.00    $161.50 1 at      $11.32 54 at        50.00 60 at      1,340.98

                   $51.20         $96,900.00   $9,690.00        $4,000.00          $2,700.00         $80,458.80
                                                                                       2700
                   #DIV/0!
                                  Case 6:20-bk-00190-KJ   Doc 2-1   Filed 01/13/20   Page 9 of 9

Troconis
                   Stoneybrook
                          HOA
            60
 1/0/1900    1   1 at strip off
1/31/1900    2
 3/2/1900    3
 4/2/1900    4
 5/2/1900    5
 6/2/1900    6
 7/2/1900    7
 8/2/1900    8
 9/2/1900    9
10/2/1900   10
11/2/1900   11
12/2/1900   12
 1/2/1901   13
 2/2/1901   14
 3/2/1901   15
 4/2/1901   16
 5/2/1901   17
 6/2/1901   18
 7/2/1901   19
 8/2/1901   20
 9/2/1901   21
10/2/1901   22
11/2/1901   23
12/2/1901   24
 1/2/1902   25
 2/2/1902   26
 3/2/1902   27
 4/2/1902   28
 5/2/1902   29
 6/2/1902   30
 7/2/1902   31
 8/2/1902   32
 9/2/1902   33
10/2/1902   34
11/2/1902   35
12/2/1902   36
 1/2/1903   37
 2/2/1903   38
 3/2/1903   39
 4/2/1903   40
 5/2/1903   41
 6/2/1903   42
 7/2/1903   43
 8/2/1903   44
 9/2/1903   45
10/2/1903   46
11/2/1903   47
12/2/1903   48
 1/2/1904   49
 2/2/1904   50
 3/2/1904   51
 4/2/1904   52
 5/2/1904   53
 6/2/1904   54
 7/2/1904   55
 8/2/1904   56
 9/2/1904   57
10/2/1904   58
11/2/1904   59
12/2/1904   60
